EXHIBIT (q)(18) POWER OF ATTORNEY We, the undersigned officers and Trustees of the following Trusts, each a Massachusetts business trust (“the Trust”), do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma, Barbara E. Campbell or Deidre E. Walsh, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of the Trust, in respect of shares of beneficial interest and other documents and papers relating thereto: Eaton Vance Growth Trust (“Growth Trust”) Eaton Vance Series Trust (“Series Trust”) Eaton Vance Investment Trust (“Investment Trust”) Eaton Vance Series Trust II (“Series Trust II”) Eaton Vance Municipals Trust (“Municipals Trust”) Eaton Vance Special Investment Trust (“Special Investment Trust”) Eaton Vance Municipals Trust II (“Municipals Trust II”) Eaton Vance Variable Trust (“Variable Trust”) Eaton Vance Mutual Funds Trust (“Mutual Funds Trust”) IN WITNESS WHEREOF we have hereunto set our hands on the date set forth opposite our respective signatures. Signature Title Date /s/ Duncan W. Richardson President and Principal Executive November 14, 2011 Duncan W. Richardson Officer of Growth Trust, Mutual Funds Trust, Series Trust, Special Investment Trust and Variable Trust. /s/ Cynthia J. Clemson President and Principal Executive November 14, 2011 Cynthia J. Clemson Officer of Investment Trust and Municipals Trust II /s/ Thomas M. Metzold President and Principal Executive November 14, 2011 Thomas M. Metzold Officer of Municipals Trust /s/ Michael W. Weilheimer President and Principal Executive November 14, 2011 Michael W. Weilheimer Officer of Series Trust II /s/ Barbara E. Campbell Treasurer and Principal Financial November 14, 2011 Barbara E. Campbell and Accounting Officer /s/ Scott E. Eston Trustee November 14, 2011 Scott E. Eston /s/ Benjamin C. Esty Trustee November 14, 2011 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee November 14, 2011 Thomas E. Faust Jr. Signature Title Date /s/ Allen R. Freedman Trustee November 14, 2011 Allen R. Freedman /s/ William H. Park Trustee November 14, 2011 William H. Park /s/ Ronald A. Pearlman Trustee November 14, 2011 Ronald A. Pearlman /s/ Helen Frame Peters Trustee November 14, 2011 Helen Frame Peters /s/ Lynn A. Stout Trustee November 14, 2011 Lynn A. Stout /s/ Harriett Tee Taggart Trustee November 14, 2011 Harriett Tee Taggart /s/ Ralph F. Verni Trustee November 14, 2011 Ralph F. Verni
